McCulloch, C. J., (concurring). The evidence in this case is abundant to sustain appellees’ title by adverse possession, and, as that issue was properly submitted the jury, I think the judgment shold for that reason be affirmed. But I do not agree with the majority that the former decree of the chancery court was a bar to appellant’s defense in -this action. Appellees prayed for the same relief in the chancery court as in the present case, but the court denied the relief and remitted appellees to the law court to obtain that relief. The chancery court merely restrained appellant from trespassing on the land until the rights of the parties with respect to the land could be determined, and refused to grant other relief expressly deciding that that court had no jurisdiction to do so. Now the chancery court may have erred in refusing to fully adjudicate the rights of -the parties, but its refusal to do so does not bar a subsequent adjudication by a court of competent jurisdiction. The reasons given by tbe chancery court for the small measure of relief granted to appellees does not constitute an adjudication of the issues involved in this suit, for it is obvious that the chancery court meant to leave those issues undecided, holding that it was without jurisdiction to decide them.